Herlihy, P. J. (dissenting).
The claimant’s supervisor testified that she and the claimant were working together in a kitchen at the time of the claimant’s fall. Immediately preceding the fall the supervisor testified that the claimant was stacking trays when she made a sound which caused the supervisor to look at her; "she started going out, with her hands outstretched like this, in a stiff position.” The claimant fell backwards to the floor with her hands continually outstretched.
One of the medical experts, Dr. Kuper, testified that in his opinion as a neurosurgeon, the cause of the fall was medically unknown, however, in his opinion her outstretched arms at *104the time of the fall indicated that perhaps it was related to the claimant’s underlying mental condition of schizophrenia. The other medical expert, Dr. Schubmehl, was of the opinion that the medication which the claimant was taking in and about the time of the fall had been known to cause a loss of balance and, accordingly, it was his opinion that there being no other explanation for the fall, it was caused by the medication. The doctor testified that the claimant’s hands may have been outstretched in a rigid position simply "as an effort to compensate if she felt herself unsteady”. It was apparent that although one of the doctors felt that the rigidity of the arms and hands might indicate an ideopathic cause for the fall, the other doctor was of the opinion that it was merely a reaction to unsteadiness.
The majority opinion fails to grant any weight to the uncontradicted evidence that immediately preceding the fall the claimant was engaged in her work, and that upon the present record the claimant’s loss of balance could have as readily been the result of some unexpected movement of the trays which she was handling or other factors related thereto as opposed to having been caused either by medication or an ideopathic condition. Upon the present record the evidence relied upon by the appellants to overcome the presumption under section 21 is certainly not overwhelming and, in fact, it does little more than create some doubt as to whether there was a causal connection between the employment and the fall.
The decision should be affirmed.
Kane, J., concurs with Reynolds, J.; Greenblott, J., concurs in a separate opinion in which Reynolds, J., concurs; Herlihy, P. J., and Sweeney, J., dissent and vote to affirm in an opinion by Herlihy, P. J.
Decision reversed, and claim dismissed, with costs against the Workmen’s Compensation Board.